— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered December 3, 1984, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By not moving to withdraw his guilty plea in the court of first instance, the defendant has failed to preserve for appellate review any issue of law as to the alleged insufficiency in the plea allocution (see, People v Pellegrino, 60 NY2d 636).
By his guilty plea, the defendant effectively waived any claim that he was deprived of his statutory right to a speedy trial pursuant to CPL 30.30 (see, People v Thill, 52 NY2d 1020; People v Friscia, 51 NY2d 845; People v Walker, 109 AD2d 858). Furthermore, it does not appear that the court erred in rejecting the defendant’s constitutionally based speedy-trial claim (People v Taranovich, 37 NY2d 442). Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.